              Case 2:18-cv-00696-RK Document 22 Filed 01/22/19 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MONICA LOSOTA                         :                   CIVIL ACTION
                                      :
                                      :
           v.                         :
                                      :
                                      :
CHILD GUIDANCE RESOURCE CENTERS, INC. :                   NO.18-696



                                          ORDER

          AND NOW, this 22nd day of January, 2019, it having been reported that the issues
between the parties in the above action have been settled and upon Order of the Court
pursuant to the provisions of Rule 41.1(b) of the Local Rules of Civil Procedure of this Court,
it is


ORDERED that the above action is DISMISSED with prejudice, pursuant to the agreement
of counsel without costs.

                                                   Kate Barkman
                                                   Clerk of Court



                                                   By:    /s/ Mark A. Rafferty
                                                          Mark A. Rafferty
                                                          Deputy Clerk




Civ. 2 41.1(b) (3/18)
